Citation Nr: 0945229	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder to include as secondary to service-connected status 
post right Achilles' tendon repair.

2.  Entitlement to service connection for a sleep disorder to 
include sleep apnea.

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to an initial compensable disability rating 
for hearing loss of the left ear.

5.  Entitlement to an increased disability rating for 
degenerative joint disease of the left wrist, with history of 
ganglion cyst and surgery, in excess of 10 percent prior to 
March 22, 2004, and in excess of 20 percent from that date.
 
6.  Entitlement to an effective date earlier than March 22, 
2004, for award of increased compensation for service-
connected degenerative joint disease of the left wrist, with 
history of ganglion cyst and surgery.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

8.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. 
§ 1151 for left eye disorder, claimed as the result of 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility in March 2004.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1971, and from November 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  

In a May 2004 rating decision the RO denied a claim that 
there was clear and unmistakable error (CUE) in that rating 
decision, as to the effective date for its grant of an 
increased disability rating from 10 to 20 percent (made 
effective March 22, 2004) for degenerative joint disease of 
the left wrist, with history of ganglion cyst and surgery.  
The Veteran perfected an appeal from that denial.  On review, 
the Board determines that the Veteran's actual claim on 
appeal from the May 2004 rating decision, is a claim for an 
effective date earlier than March 22, 2004, for the award of 
increased compensation for degenerative joint disease of the 
left wrist, with history of ganglion cyst and surgery.

In a March 2006 rating decision the RO granted service 
connection for hearing loss of the left ear, and assigned 
that disability an initial noncompensable disability rating 
effective September 17, 2004.  The RO denied a claim for 
TDIU.  In that rating decision, the RO also denied service 
connection for a left knee disorder, for hearing loss of the 
right ear, for sleep apnea, and for posttraumatic stress 
disorder (PTSD).  Finally, in the March 2006 rating decision 
the RO denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for left eye disorder, claimed 
as the result of surgical treatment at a VA medical facility 
in March 2004.  The Veteran perfected appeals from that 
rating decision as to the initial noncompensable disability 
rating for hearing loss of the left ear, and as to the 
remainder of the denials in the rating decision. 

The Veteran testified regarding the claims on appeal at a 
Video-Conference hearing in September 2009 before the 
undersigned Veterans Law Judge.  On that occasion, the issue 
of entitlement to service connection for PTSD was withdrawn 
from appellate status by the accredited representative on 
instructions from the Veteran.  The Board therefore has no 
jurisdiction to review the issue.  38 C.F.R. § 20.204(c) 
(2009).   
 
The claim for service connection for a left knee disorder to 
include as secondary to status post right Achilles' tendon 
repair is adjudicated below.  The remainder of the issues on 
appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Further, because the Veteran filed a timely notice of 
disagreement from a February 2003 rating decision as to the 
denial of a claim for an increased disability rating for 
degenerative joint disease of the left wrist, with history of 
ganglion cyst and surgery, after which, the RO did not issue 
a statement of the case on the matter in response, the Board 
shall remand that issue to the RO for appropriate action in 
the REMAND portion of the decision below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).   


FINDING OF FACT

The competent evidence is against a finding that any left 
knee disorder was present in service; that any current left 
knee disorder is related to service or service-connected 
disability; and that any arthritis of the left knee 
manifested itself to a compensable degree within a year 
following separation from active duty.


CONCLUSION OF LAW

A left knee disorder is not due to service-connected status 
post right Achilles' tendon repair or incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1132, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove this claim.  In any event, the 
Federal Circuit recently vacated the previous decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between July 2002 and March 2009.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which 
would provide a basis for the service connection claim on 
appeal, including on a secondary basis.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claim was subsequently readjudicated most recently in a 
November 2007 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal decided below.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  He was also 
providec the opportunity to present testimony at a hearing on 
appeal before the undersigned Veterans Law Judge.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim addressed in this decision, 
and, as warranted by law.  
 
II.  Service Connection for Left Knee Disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination of whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

During both periods of service (from February 1967 to January 
1971, and from November 1984 to May 1987), service treatment 
records show no indication of any left knee condition, or of 
any left knee injury or disease shown by medical evidence 
after service to be associated with any left knee disorder.  
Although there are service treatment records showing a right 
Achilles' tendon injury in 1986, there is no indication in 
the service treatment records or examination reports in 
service of that condition causing or aggravating a left knee 
disorder.  At separation, the reports of medical history and 
examination in May 1987 prior to discharge from the second 
period of service shows no reported history of left knee 
problems, and evaluation was normal for lower extremities.

After service, the first indication of any left knee 
condition is contained in a July 1991 VA treatment record, 
which shows that the Veteran reported having problems with 
the left knee cap, with left knee pain without history of 
trauma.

VA treatment records in November 1991 show that the Veteran 
underwent surgery in treatment of a torn left meniscus and 
internal derangement of the left knee.  Treatment records 
that month show that he underwent left knee arthroscopy and 
partial meniscectomy.  The postoperative diagnosis was 
internal derangement of the left knee.

The report of a February 2006 VA examination shows that the 
Veteran reported that he believed that the way he had to walk 
when he had a cast on his right leg due to service-connected 
disability had caused his left knee disorder.  Review of the 
examination report shows that the examiner reviewed the 
claims file.  The examiner noted a history of a ruptured 
Achilles' tendon in April 1986 while playing basketball.  The 
Veteran then had a right Achilles' tendon repair requiring a 
long-leg cast in May 1986.  In November 1991 the Veteran had 
had arthroscopic surgery on the left knee with partial 
meniscectomy. 

After examination, including X-ray examination showing 
minimal osteoarthritis of the left knee, the report includes 
a diagnosis of mild chronic strain in the left knee.  The 
examiner concluded with an opinion/diagnosis that minimal 
osteoarthritis of the left knee was a process of aging.  The 
examiner noted that the right Achilles' tendon was repaired 
and had healed.  The examiner concluded with the opinion that 
it was not at least as likely as not (not likely) that the 
current left knee strain was due to an Achilles' tendon 
repair done 20 years before. 

Based on the foregoing, the preponderance of the competent 
evidence is against the finding that the current left knee 
disorder, diagnosed as minimal osteoarthritis of the left 
knee, with mild chronic strain in the left knee, is related 
to service or to a service-connected disability.  The only 
medical opinion on the matter of the osteoarthritis of the 
left knee, is that this was due to a process of aging. 

There is no competent evidence to show that the Veteran's 
"mild chronic strain in the left knee" began or was 
worsened during service, including via injury at the time of 
the inservice right Achilles' tendon tear, or by way of the 
treatment (cast) for that injury.  Nor is there competent 
evidence to show that the Veteran's "mild chronic strain in 
the left knee" was either caused by or aggravated by the 
service-connected status post right Achilles' tendon repair 
itself. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Even assuming the current left knee condition is related to 
the 1991 internal derangement of the left knee, none of the 
medical records at that time or later has linked the 
derangement condition to any trauma in service to include 
associated with the right Achilles' tear or its treatment in 
1986.  Nor is there any competent evidence showing the 
internal derangement of the left knee was caused by or 
aggravated by the service-connected status post right 
Achilles' tendon repair disability itself.  Further, there is 
no competent evidence linking the internal derangement of the 
left knee in 1991 to the Veteran's service-connected status 
post right Achilles' tendon repair (treatment); nor to the 
original injury in 1986, or to any other incidents of 
service.  

In sum, while the record shows that the Veteran has a chronic 
left knee condition, the preponderance of the evidence is 
against the finding that this condition is related to service 
or to a service-connected disability.  

The opinion given by the VA examiner at the February 2006 VA 
examination was that the Veteran's minimal osteoarthritis of 
the left knee was due to aging, and that the current left 
knee strain was not likely due to an Achilles' repair 20 
years ago.    See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  That 
examiner based the opinion on examination and a review of the 
record that is reflected in the discussion above.  There are 
no medical opinions directly contrary to this one.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a left knee disorder to include as 
secondary to status post right Achilles' tendon repair.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a left knee disorder is denied. 


REMAND

Review of the record indicates that the claims addressed 
below require additional development prior to adjudication on 
the merits.  

I.  Increased Rating for Left Wrist and Earlier Effective 
Date Claims

In a February 2003 rating decision, the RO denied a claim for 
an increased disability rating for degenerative joint disease 
of the left wrist, with history of ganglion cyst and surgery.  
Subsequently, the Veteran submitted a notice of disagreement 
as to that denial in March 2003 and again in January 2004; 
thereby initiating an appeal from the February 2003 rating 
decision as to the denial of a rating increase.  Thus, 
because the Veteran has filed a notice of disagreement, a 
remand to the RO is necessary in order for the RO to issue a 
statement of the case on the claim for an increased 
disability rating.  Manlincon v. West, 12 Vet. App. 238 
(1999). 

Even though in a subsequent rating decision in May 2004 the 
RO increased the disability rating from 10 to 20 percent 
effective March 22, 2004, the increased rating claim remains 
in controversy when staged ratings before and after an 
increase remain less than the maximum available benefit 
awardable).  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Significantly, the above remand pursuant to Manlincon 
requires remand of another claim on appeal. After the May 
2004 rating decision granting the increase to 20 percent 
effective March 22, 2004, the Veteran perfected an appeal of 
a claim for an effective date earlier than March 22, 2004 
(though nominally characterized as a CUE claim by the RO but 
adequately addressed on the basis of "earlier effective 
date" criteria) for award of increased compensation for 
service-connected degenerative joint disease of the left 
wrist, with history of ganglion cyst and surgery.  

This "earlier effective date" claim, however, is 
inextricably intertwined with the claim for an increased 
rating for the degenerative joint disease of the left wrist, 
with history of ganglion cyst and surgery, for which the 
Veteran has initiated an appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that issues are 
inextricably intertwined and must be considered together when 
a decision concerning one could have a significant impact on 
the other).  

A decision on the increased rating claim, because it involves 
a claim submitted earlier than March 22, 2004, could have a 
significant impact on the earlier effective date claim.  See 
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2009); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  
Thus the "earlier effective date" claim must be remanded.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

II.  Service Connection for a Sleep Disorder to include Sleep 
Apnea

With respect to the claim for service connection for a sleep 
disorder to include apnea, service treatment records show 
that during his first period of service in January 1971 the 
Veteran was seen for complaints of having trouble getting to 
sleep at night for the previous two months.  He reported that 
he was not having any personal problems, but that he had had 
a similar episode when his mother died.  The treatment record 
contains an impression of insomnia.  

During that period of service other service treatment records 
show other conditions that may or may not be associated with 
the episode of insomnia.  The Veteran was seen in April 1969 
after an automobile accident.  He reported that the accident 
resulted in an injury to his forehead, with mild amnesia but 
no loss of consciousness, followed presently by headaches.  
During the first period of service, treatment records note 
other conditions such as dizziness and hypertension that may 
or may not be etiologically associated with the insomnia 
noted in that period of service.  

During the second period of service the Veteran was seen 
twice in March 1985 for treatment of complaints of not being 
able to sleep/chronic insomnia for the previous two months 
since reporting onboard ship.  The treatment records contain 
an assessment of insomnia, no organic or psychiatric 
etiology.  At the time of separation from service, the May 
1987 report of medical history shows that the Veteran 
reported having frequent trouble sleeping and insomnia aboard 
ship.

Private treatment records include a report of a March 2005 
sleep disorders laboratory, in which the examiner found that 
the Veteran had insomnia, and moderate and almost severe 
obstructive sleep apnea.  Given the findings of a current 
sleep disorder, to include insomnia and sleep apnea, and the 
multiple episodes of sleep problems during both periods of 
service, a remand is necessary to request an opinion 
regarding any etiological nexus between any current sleep 
disorder.  

III.  Hearing Loss Claims

With respect to the right ear hearing loss claim, for the 
purpose of applying the laws administered by the VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  Service 
department audiometric readings prior to October 31, 1967 are 
assumed to be in American Standards Association (ASA) units, 
which must be converted to International Standard 
Organization (ISO) units in order to evaluate for hearing 
loss under 38 C.F.R. § 3.385.

Review of the record as reflected in the April 2006 VA 
examination report clearly shows that the Veteran had a right 
ear hearing loss disability under these provisions.  Id.  The 
recent clinical evidence addressing the Veteran's hearing 
contains auditory threshold numerical findings that meet the 
criteria above.
 
The Veteran maintains that he has had a bilateral hearing 
loss since service due to exposure to noise on ships on which 
he served.  The RO has granted service connection for hearing 
loss of the left ear but denied service connection for the 
right ear hearing loss on the basis that this was a pre-
existing condition prior to service.  

Review of the claims files shows that the Veteran had two 
periods of service, the first was from February 1967 to 
January 1971, and the second period was from November 1984 to 
May 1987.  The service treatment records from the first 
period contain rather anomalous findings with respect to the 
Veteran's right ear hearing loss claim, in that during the 
first period of service, the audiology examinations contain 
findings indicating significant variations in the levels of 
pure tone hearing thresholds.  At the January 1967 
examination prior to entry to service, the examiner recorded 
pure tone hearing threshold levels at 1000, 2000, and 4000 
hertz of 35, 10, and 20 decibels (dB) on the right, after 
conversion to ISO units.  Thereafter during service, however, 
results of a January 1969 audiology examination suggest an 
improvement in the Veteran's hearing.  This examination of 
the right ear shows that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were 5, 0, 15, and 
10 dB on the right.  

Subsequently, the report of a periodic examination in 
December 1970, audiology examination of the right ear shows 
that the pure tone hearing threshold levels at 1000, 2000, 
3000, and 4000 hertz were 30, 0, 10, and 5 dB on the right.  
None of the audiological findings during the first period of 
service meet the definition of hearing loss disability as 
defined under 38 C.F.R. § 3.385.  However, they do show some 
distinct variation in the degree of hearing loss over time 
during the first period of service, including a distinct 
worsening at the 1000 Hertz level between the 1969 and 1970 
examinations.  

The audiology examinations during the second period of 
service show findings that almost universally meet the 
criteria of a right ear hearing loss disability under 38 
C.F.R. § 3.385; all but one examination contain a pure tone 
hearing threshold level of 40 dB or above at 1000 hertz.

Although the record supports the Veteran's statements that he 
was exposed to noise and resulting from his service on large 
Navy ships, the claims file does not contain an opinion or 
other competent evidence addressing the etiology of his 
current hearing loss of the right ear.  The only VA audiology 
examination addressing the matter of the Veteran's hearing 
loss claim was in April 2006.  The report of that examination 
does not contain any opinion addressing the etiology of the 
claimed right ear hearing loss.  The report shows that the 
examiner reported that the RO did not provide the claims 
files for his review to make a comparison of the pre-military 
or post-military noise and hearing sensitivity.  

Therefore, a remand is necessary to request an opinion 
regarding any etiological nexus between the current hearing 
loss of the right ear and service.  On remand, the RO/AMC 
should obtain a medical opinion as to the likely etiology of 
any current right ear hearing loss disorder.  To obtain this, 
the RO/AMC should afford the Veteran an appropriate 
examination.    

The RO/AMC should request that the examiner provide opinions 
indicating whether it is at least as likely as not that: any 
right ear hearing loss disability (as defined under 38 C.F.R. 
§ 3.385) diagnosed is related to either period of active 
service (began during service or was permanently worsened 
during service; or, in the case of hearing loss that is an 
organic disease of the nervous system, become manifested to a 
compensable degree within one year of separation from active 
duty).  

With respect to the claim for a compensable initial 
disability rating for left ear hearing loss, it must also be 
remanded.  This claim is inextricably intertwined with the 
claim for service connection for hearing loss of the right 
ear.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other). 

In order to determine whether the Veteran is entitled to a 
compensable evaluation for service-connected left ear hearing 
loss, it must first be determined whether the hearing loss in 
both ears is service-connected.  See 38 C.F.R. § 4.85(f) 
(2009) (noting that when only one ear is service-connected 
the other ear is assigned Level I hearing acuity to determine 
the appropriate evaluation under Diagnostic Code 6100); 38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VII; 38 C.F.R. § 
4.86 (2009).  The decision on the service connection claim 
(right ear hearing loss) could have a significant impact on 
the initial rating claim (left ear hearing loss).

Moreover, a remand is necessary to afford the Veteran with a 
VA audiological examination that would evaluate the current 
level of severity of the Veteran's service-connected hearing 
loss of the left ear.  The Veteran was last afforded VA 
audiology examination in April 2006, more than three years 
ago.  Although that examination report provided audiometric 
findings, the examiner did not comment on the functional 
effects caused by the hearing disability.  The Court has held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  Given the above, 
the Board finds that further VA audiological examination of 
the Veteran's left ear hearing loss is required prior to 
adjudication of this appeal.

IV.  1151 Claim

The Veteran contends that he is entitled to benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
additional disability of his left eye as a result of VA 
surgical treatment in August 1989.  Review of VA treatment 
records shows that the Veteran was seen by VA in July 1989 
for complaints of blurred vision.  The associated treatment 
records contain results of ophthalmology tests and an 
assessment of hyperopia/presbyopia (incipient) causing blur 
and eye strain, and lattice with holes inferior temporal mid 
periphery of the left eye.

VA treatment records show that the Veteran underwent surgical 
treatment of the left eye in August 1989, undergoing "coag" 
(laser photocoagulation), and "cryo" (cryotherapy) of the 
inferior temporal quadrant of the left eye.  A VA treatment 
record two days later that month noted that the Veteran was 
doing well, and that there was still an area of "LD" at 
about 5 o'clock of the left eye that needed treatment; the 
treatment at 10, 6, and 4 o'clock looked good.  Overall the 
impression was that the postoperative condition was doing 
well.  A VA treatment record of a follow-up visit later that 
month contains further findings on the Veteran's left eye 
condition eight days after surgery.  The claims file contains 
subsequent pertinent VA treatment records in the 1990s and 
later.  

The report of a February 2006 VA eye examination shows that 
the Veteran reported complaints that his left eye 
periodically (about every three months) becomes very painful, 
lasting several hours.  The last attack occurred two months 
before, and lasted all day.  The examination report contains 
various ophthalmology findings, and concludes with a 
diagnosis of retinal scar left eye, status post Cryo 
treatment for repair of retinal hole; and periodic headache 
referred to left eye, possible migraine variant, not 
ophthalmic in origin. 

Basically, entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 requires the following.  First the 
evidence must show that the VA treatment actually caused the 
claimed disability-not that disability merely came into 
existence chronologically at the time of or after the 
treatment.  If there is actual causation, then the evidence 
must show that the resulting disability resulted from (was 
proximately caused by) either (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar kind of 
fault by VA in providing the treatment (either by failure to 
exercise degree of care expected of a reasonable healthcare 
provider, or by providing the treatment without providing 
informed consent); or (2) an event not reasonably 
foreseeable; that is, an event which a reasonable healthcare 
provider would not have foreseen to be an ordinary risk of 
the treatment.  

See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361, 17.32 (2009).  

Merely showing that a veteran received care, treatment, or 
examination and that the Veteran afterward had additional 
disability does not establish causation. 38 C.F.R. 
§ 3.361(c)(1) (2009).  Additionally, hospital care, medical 
or surgical treatment, or examination cannot be found to 
cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

Because of the specialized nature of ophthalmology tests, and 
the absence of record of much explanation of the meaning of 
various findings on file, the Board believes that the Veteran 
should be examined by an ophthalmologist and that a medical 
opinion should be obtained that will assist in addressing the 
Veteran's claim in light of the regulatory criteria discussed 
above.  The purpose of this is to determine whether the 
Veteran has additional disability caused by VA medical 
treatment or examination, and further whether the proximate 
cause of any such disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical treatment or 
examination; or, whether the Veteran has additional 
disability caused by VA medical treatment for which the 
proximate cause was an event that was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Prior to the ordered examinations, the RO should 
take appropriate actions to obtain any pertinent medical 
records not on file.

The TDIU claim is inextricably intertwined with the other 
claims addressed in this remand.  The determinations on the 
other claims could have a significant impact on the TDIU 
claim, which therefore must be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received since April 2006 
for his:  

i.  left wrist condition
ii.  sleep disorder condition,
iii. left and right ear hearing loss,
iv.  left eye condition

Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment records 
are not successful, inform the Veteran of 
the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of her claim.  38 C.F.R § 3.159 
(2009).  

2.  Obtain and associate with the claims 
file any pertinent VA treatment records 
not already on file, to specifically 
include all complete VA medical records of 
any ophthalmic treatment of the Veteran's 
left eye not on file for the Veteran dated 
from August 1989 to the present.

3.  Once all the available records have 
been associated with the claims file, the 
AOJ should schedule the Veteran for 
appropriate examination of his sleep 
disorder and left eye condition; and for 
appropriate audiology examination.  See 38 
C.F.R. § 4.85(a) (2009).  

The claims file should be made available 
to the respective examiners, who should 
review the entire claims folder in 
conjunction with their examinations.  This 
fact should be so indicated in the 
respective examination reports.  The 
rationale for any opinion expressed should 
be included in the examination reports.  
If an examiner determines that it is not 
feasible to respond to any of the 
respective inquiries below, the examiner 
should explain why it is not feasible to 
respond.
 
(i)  Sleep Disorder Examination:  The 
examiner should elicit from the Veteran a 
history of abnormal sleep symptoms during 
both periods of service and since.  The 
examiner should review the evidence and 
examine the Veteran performing all 
necessary studies.  For any sleep disorder 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such right 
ear hearing loss disability: 

(a) began or was permanently worsened 
during service; or 

(b) was caused by or aggravated by 
any service-connected disability; or 

(c) in the case of any organic 
diseases of the nervous system, 
became manifested to a compensable 
degree within one year of separation 
from active duty.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current sleep 
disability to service or to a service-
connected disability.  In this regard, the 
examiner should comment on the April 1969 
service treatment report associated with a 
head injury involving an automobile 
accident, with complaints of mild amnesia, 
followed presently by headaches. 

(ii)  Left Eye Examination: Arrange for VA 
examination of the Veteran by an 
appropriate specialist who has not 
previously been involved in the Veteran's 
care, for an opinion as to the nature and 
extent of any "additional disability" 
attributable to VA medical examination or 
surgical or other treatment in August 
1989.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  All necessary studies and/or tests 
for an accurate assessment should be 
conducted.

The examiner is requested to review the 
entire record, including complete VA 
medical records, and identify the 
condition of the Veteran's left eye 
before, during, and after the August 1989 
surgical treatment.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the Veteran suffered any additional 
disability as a result of examination or 
surgical treatment by VA in August 1989.  
If so, the examiner should identify such 
additional disability.

If the examiner determines that it is at 
least as likely as not that examination or 
surgical treatment in August 1989 did 
cause additional disability, then the 
examiner should offer opinions on whether 
the evidence shows an event not reasonably 
foreseeable caused the additional 
disability and whether there was fault on 
VA's part, including whether the surgery 
was appropriate. 

(iii)  Hearing Loss Examination:  The 
examiner should elicit from the Veteran a 
history of associated right ear hearing 
loss symptoms.  For any right ear hearing 
loss disability as defined under 38 C.F.R. 
§ 3.385 (when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent), the 
examiner should provide a medical opinion 
as to whether there is a probability of 50 
percent or greater (is at least as likely 
as not) that such right ear hearing loss 
disability: 

(a) began or was permanently worsened 
during service, and/or was caused by 
any injury or disease in service; or 

(b) in the case of hearing loss 
constituting an organic disease of 
the nervous system, became manifested 
to a compensable degree within one 
year of separation from active duty.  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current right ear 
hearing loss disability to service.  The 
VA examiner should indicate that she/he 
has reached this conclusion after 
converting the recorded January 1967 
audiological findings from American 
Standards Association (ASA) units to 
International Standard Organization (ISO) 
units.

Then the VA examiner should determine the 
current severity of the Veteran's service-
connected hearing loss of the left ear, 
which should include the use of controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometric testing.  The 
examiner is requested to also fully 
describe the functional effects caused by 
the Veteran's hearing disability.  But if 
the VA examiner finds that the right ear 
hearing loss is not (not likely) related 
to service, then the VA examiner should 
only determine the current severity of the 
Veteran's service-connected left hearing 
loss, and the functional effect caused by 
his left hearing disability.

4.  Thereafter, the AOJ should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  

5.  Thereafter, provide the Veteran a 
statement of the case as to the issue of 
entitlement to an increased disability 
rating for degenerative joint disease of 
the left wrist, with history of ganglion 
cyst and surgery, in excess of 10 percent 
prior to March 22, 2004, and in excess of 
20 percent from that date; and ensure that 
the statement of the case is sent to the 
latest address of record for the Veteran.  
Inform the Veteran that he must file a 
timely and adequate substantive appeal (VA 
Form 9) in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2009).

If the Veteran perfects this issue by 
submission of a substantive appeal after 
issuance of a statement of the case, then 
the RO should adjudicate the left wrist 
increased rating claim based on any 
additional evidence received.  If that 
claim has been perfected and remains 
denied, furnish the Veteran an appropriate 
supplemental statement of the case, and 
provide an opportunity to respond.  

In coordination with the above process, 
readjudicate the claim for an effective 
date earlier than March 22, 2004, for 
award of increased compensation for 
service-connected degenerative joint 
disease of the left wrist, with history of 
ganglion cyst and surgery.  Readjudicate 
the other remanded claims on appeal.  

If any benefit sought remains denied, the 
AOJ should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


